Opinion by
Judge Mencer,
David E. Kromer has appealed from an order of the Court of Common Pleas of Northampton County which affirmed the decision of the Zoning Board of Adjustment of the Borough of Northampton denying Kromer’s application for a variance.
We affirm the order of the lower court on the opinion of Judge Franklin Van Antwerpen, filed at No. 1980-C-359, Civil Action — Law, in the Court of Com*54.mó.xi' Pleas, of. Northampton. County. Judgé Van Antwerpen ably and correctly dealt with-the arguments raised on appeal to this Court.
Order
And Now, this 8th day of January, 1982, the order pf the Court of Common Pleas of Northampton County, dated August 11, 1980, affirming the denial by the Zoning Hearing Board of the Borough of Northampton of the variance sought by David R. Kromer, is hereby affirmed.
This decision was reached prior to the expiration of the term of office of Judge Palladxno.